Title: From George Washington to William Augustine Washington, 14 November 1796
From: Washington, George
To: Washington, William Augustine


                        
                            My dear Sir, 
                            Philadelphia 14th Novr 1796.
                        
                        The letter which you put under cover to me, for Mr Philips of Andover, was forwarded, and with its enclosure
                            safely received, as you will perceive by the Answers herewith sent.
                        Without any application, intimation, or the most remote thought or expectation
                            of the kind, on my part; Sir Isaac Heard, Garter & principal King at Arms, wrote to
                            me some years since enclosing our Armorial; and requesting a genealogical account of our
                            progenitors since the first arrival of them in this country. I gave him the best information
                            of which I was possessed; to wit—that John & Lawrence—two brothers—came over in, or
                            about the year 1657. and traced our descent from John, who was the elder. He next wished to
                            know the descendents of Lawrence from whom the Chotanck Washington’s have proceeded. I wrote
                            (to the best of my recollection) to Lawrence Washington for an account of them, but have
                            never received one, and of course could give none.
                        
                        Lately, I have received another Letter from Sir Isaac Heard, of which the
                            enclosed is a copy; and although I have not the least Solicitude to trace our Ancestry, yet
                            as this Gentleman appears to interest himself in the research, common civility requires that
                            he should obtain the aids he asks, if it is in our power to give it to him. Let me request
                            of you, therefore, to give me what assistance you can to solve the queries propounded in his
                            letter, if you have any old papers which have a tendency towards
                            it: if not, or whether or not, by examining the Inscriptions on the Tombs at the Ancient
                            Vault, & burying ground of our Ancestors, which is on your
                            Estate at Bridge-Creek. And if you are able to do it, trace the descendents of Lawrence
                            Washington, who came over with John, our Progenitor. With much truth, I am your sincere
                            friend, and Affectionate Uncle
                        
                            Go: Washington
                            
                        
                    